Christianson, J.
(concurring specially). Certain matters discussed' and language used in the original opinion did not wholly meet with my approval, but as the result, in my opinion, was right, I concurred in-such result only. I have considered the petition for rehearing and still believe that the result announced in the original opinion was correct, I therefore concur in denying the petition for rehearing. I do not, however, concur in the views expressed by Mr. Justice Eobinson,. either in the original opinion or in the opinion upon rehearing criticizing the conduct of respondent’s counsel, and I am authorized to say that all the remaining members of the court share my views on this, latter question.